Case 6:20-cv-06099-SOH-BAB Document 12                 Filed 04/19/21 Page 1 of 3 PageID #: 42




                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HOT SPRINGS DIVISION

 PATRICK L. SHERMAN                                                                     PLAINTIFF


 v.                                   Case No. 6:20-cv-06099


 SHERIFF MIKE CASH
 and CAPTAIN JOSH LINGO                                                            DEFENDANTS


                                              ORDER

        Before the Court is the Report and Recommendation filed on February 9, 2021, by the

 Honorable Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.

 (ECF No. 10). Plaintiff filed objections. (ECF No. 11). The Court finds the matter ripe for

 consideration.

        On September 15, 2020, Plaintiff filed his Complaint. (ECF No. 1). On the same day, the

 Court entered an Order directing Plaintiff to establish that he does not have three or more strikes

 or provide the Court with a reason as to why the Prison Litigation Reform Act (“PLRA”) does not

 apply to the allegations of his Complaint. The Court gave Plaintiff until October 9, 2020 to comply

 with the Order. (ECF No. 2). On October 8, 2020, Plaintiff filed a Motion to Proceed in forma

 pauperis (“IFP”). (ECF No 5). Plaintiff did not dispute his three-strike status, but argued that the

 PLRA, 28 U.S.C. § 1915(g), three-strike provision and the imminent danger exception to § 1915(g)

 denies indigent prisoners their day in court and equal protection under the law. Id.

        The Court may designate a magistrate judge to hear pre- and post-trial matters and to

 submit to the Court proposed findings of fact and recommendations for disposition. 28 U.S.C. §

 636(b)(1). After conducting an appropriate review of the report and recommendation, the Court
Case 6:20-cv-06099-SOH-BAB Document 12                           Filed 04/19/21 Page 2 of 3 PageID #: 43




 may then “accept, reject, or modify, in whole or in part, the findings or recommendations made by

 the magistrate judge . . . or recommit the matter to the magistrate judge with instructions.” 28

 U.S.C. § 636(b)(1).

          “[T]he specific standard of review depends, in the first instance, upon whether or not a

 party has objected to portions of the report and recommendation.” Anderson v. Evangelical

 Lutheran Good Samaritan Soc’y, 308 F. Supp. 3d 1011, 1015 (N.D. Iowa 2018). Generally,

 “objections must be timely and specific” to trigger de novo review. Thompson v. Nix, 897 F.2d

 356, 358-59 (8th Cir. 1990). The Court applies a liberal construction when determining whether

 pro se objections are specific. Hudson v. Gammon, 46 F.3d 785, 786 (8th Cir. 1995).

          Pursuant to § 646(b)(1), the Court will conduct a de novo review of all issues related to

 Plaintiff’s specific objections. Plaintiff objects to the Report and Recommendation’s finding that

 his Application to Proceed IFP (ECF No. 5) should be denied.

          Plaintiff filed what he styles as “written objection,”1 and argues that § 1915(g) is

 unconstitutional because the imminent danger exception is not required and is vague. Additionally,

 Plaintiff argues that not allowing him to proceed IFP violates his First, Fourth, Fifth, Seventh,

 Eighth, and Fourteenth Amendment rights and the ex post facto clause of the United States

 Constitution.2

          After conducting a de novo review of the Report and Recommendation to which Plaintiff

 has objected, this Court finds the Objections offer neither law nor fact requiring departure from

 the Magistrate’s findings. Plaintiff objects on the grounds of the First, Fourth, Fifth, Seventh,


 1
   As previously stated, the Court must liberally construe pro se objections to determine whether they are specifically
 responsive to a Report and Recommendation. In applying this liberal construction, the Court will review each of
 Plaintiff’s objections even though they do not specifically reference the instant Report and Recommendation.
 2
   In his written objection, Plaintiff states “the right to proceed in forma pauperis violates my First, Fourth, Fifth,
 Seventh, Eighth, and Fourteenth Amendment rights, and the Ex Post facto clause of the United States Constitution.”
 The Court presumes Plaintiff means his rights would be violated if the Court rejected his right to proceed IFP based
 on the content of his objection.

                                                           2
Case 6:20-cv-06099-SOH-BAB Document 12              Filed 04/19/21 Page 3 of 3 PageID #: 44




 Eighth, and Fourteenth Amendments and the ex post facto clause, but the Court does not find any

 Constitutional violations present. Higgins v. Carpenter, 258 F.3d 797, 800 (8th Cir. 2001).

 Accordingly, the report and recommendation (ECF No. 10) is proper, contains no clear error, and

 should be and hereby is ADOPTED IN ITS ENTIRETY.

        IT IS SO ORDERED, this 19th day of April, 2021.

                                                           /s/ Susan O. Hickey
                                                           Susan O. Hickey
                                                           Chief United States District Judge




                                               3
